DETAILED CORRESPONDENCE
This is the first office action regarding application number 16/771,650, filed 6/10/2020.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, the term “far away” in claim 9 is a relative term which renders the claim indefinite. The term “far away” is not defined by the claim, the specification 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1, 3, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A) (cited in IDS, see enclosed translations for references).
Regarding claim 1,
Hwang teaches a cylindrical lithium ion secondary battery (Fig. 4, 100) comprising: a cylindrical can (Fig. 4, 110), an electrode assembly received in the cylindrical can (Fig. 4, ED; [0041]), and a cap assembly (Fig. 4, 130; [0041]) for sealing the cylindrical can, wherein the cap assembly comprises a top plate having a flat surface (Fig. 7, 124) on which a notch is formed (Fig. 4, 310), a middle plate coupled to the top plate (Fig. 10, 122), and a bottom plate electrically connected with the electrode assembly (Fig. 10, 126; [0040]) attached to the middle plate with an insulating plate interposed therebetween (Fig. 10, 127).
Hwang fails to teach the a first thru-hole is formed in the center of a middle plate, and a bottom plate connected to the top plate via the first thru-hole.  Komatsu teaches a thru-hole (Fig. 1, 3a; “central hole”) is formed in the center of a middle plate (Fig. 1, 3), and a protruding part of a bottom plate (Fig. 1, 5) is inserted into the hole part (Fig. 1, 3a), such that the bottom plate and the top plate (Fig. 1, 1; “metal explosion-proof valve”) are connected allowing for ventilation.   Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date to combine the thru-hole connecting the top and bottom plate as taught by Komatsu with the cylindrical lithium 
Regarding claim 3,

    PNG
    media_image1.png
    724
    923
    media_image1.png
    Greyscale

Modified Hwang teaches cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), wherein the top plate includes a flat upper region (Fig. 10, 124) positioned on the middle plate (Fig. 10, 122), a side region downwardly bent from the upper region (annotated Fig. 10, side region) and positioned at a side portion of the middle plate (annotated Fig. 10, 122, near magnified portion), and a lower region bent from the side region and positioned at a bottom portion of the middle plate (annotated Fig. 10, lower region).  Examiner interprets the term “on” to mean in contact with or superimposed over.
Regarding claim 6,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), wherein, when the internal gas pressure of the cylindrical can is larger than a predetermined first pressure [046] and smaller than a predetermined second pressure, the top plate  (Komatsu, Fig. 1, 1; “metal explosion-proof valve”) is upwardly convexly deformed by the internal gas pressure, and the top plate is electrically disconnected from the bottom plate (Komatsu, [032]).  It is the examiners position that an internal pressure exerts an outward force that results in a convex deformation.  The examiner notes that a second threshold pressure, for lifting valve 1 and releasing gas to the outside, is indicated in [030]. 
Regarding claim 8,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), wherein to determine the breaking pressure of the top plate, one or more welding regions are further formed between the top plate and the middle plate (Komatsu, [025], “by welding … the upper surface and explosion-proof valve … it is possible to operate the explosion-proof valve at a predetermined operating pressure easily broken”).
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A), and Jung (KR 20080055229A) (see enclosed translations for references).
Regarding claim 2,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), wherein the top plate includes a flat top surface and a 
Regarding claim 4,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see annotated Fig. 1 above), wherein the notch is formed at an exterior side (Jung, Fig. 2, 154) of a region corresponding to the first through-hole of the middle plate (Komatsu, Fig. 1, 3a; “central hole”).  The examiner interprets “exterior side” to mean anything level with the exterior surface of the through-hole. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A) and Jung (KR20100125951A) (see enclosed translations for references). 
Regarding claim 5,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 1 (see elements of claim 1 above), but fails to teach wherein the middle plate further includes a plurality of second through-holes formed around the first through-hole.  Jung teaches a middle plate (Fig. 1, 440; in the middle of 510), with a plurality of through-holes (Fig. 3a, 443) around the center to aid in ventilation.  It would be obvious to one of ordinary skill in the art before the effective filing date to combine the through-holes .
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A), Jung (KR 20080055229A), and Jung (KR20100125951A) (see enclosed translations for references).
Regarding claim 7,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 6 (see element of claim 6 above), wherein, when the internal gas pressure of the cylindrical can is larger than the predetermined second pressure, the notch (Jung 2008)  is broken, and the internal gas of the cylindrical can is then released to the outside (Jung 2010 , [005], “When the burst pressure is exceeded, as shown in FIG. 4C, the notch 434 of the safety vent 430 is broken, and the gas inside the battery is discharged to the outside”).
As such, it would be obvious to one of ordinary skill in the art to provide this structure in order to ensure safety of the battery.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hwang (KR 20170012138A) in view of Komatsu (JPH08153510A), and Talabi (“Effect of welding variables on mechanical properties of low carbon steel welded joint”) (see enclosed translations for references).
Regarding claim 9,
Modified Hwang teaches the cylindrical lithium ion secondary battery of claim 8 (see elements of claim 8 above), but does not teach wherein, as the welding regions formed are located far away from the edge of the top plate, the breaking pressure of the top plate is relatively small.  The examiner interprets the relative terminology of “far 

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL WYROUGH whose telephone number is (571)272-4806.  The examiner can normally be reached on Monday-Friday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PAUL CHRISTIAN ST WYROUGH/Examiner, Art Unit 1728    

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728